DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2 and 5-17 are under examination. 


35 USC § 103(a) rejections 
The rejection of claims 1, 2, 5-11 and new claims 12-17 under 35 U.S.C. 103 as being unpatentable over Yang et al (WO 2015/088977, published 18 June 2015) in view of Vallera et al (US 20030124147, published 3 July 2003), Harding  (US 2008/0193976, published 14 August 2008) and Pieczykolan et al (US 20140377216, published 25 December 2014) are maintained.
Yang discloses nanoparticles coasted with fusion proteins and nucleic acid encoding the fusion proteins comprising the ATF of uPA fused with a metalloelastase sequence (page 16 lines 3-33; page 18, line 25, to page 19, line 2). Yang disclose that the fusion proteins can be used to treat cancer (page 3, lines 5-8; page 15, lines 2-30; page 22, lines 22-26; page 32, lines 1-15). Yang disclose that proteins comprising the ATF of uPA comprise the ATF of uPA of SEQ ID NO.1 (see sequence comparisons below). Yan further disclose that the nanoparticle may be conjugated with IGF-1 (page 36, 2nd paragraph; page 37, 2nd paragraph). Yang disclose that the nanoparticles may be administered with a chemotherapy agent such as doxorubicin or cisplatin and may be linked to or encapsulated in the nanoparticle (page 3, 1st paragraph; page 17, 6th paragraph). 
Vallera discloses fusion proteins comprising the ATF of uPA and a toxin such as Pseudomonas exotoxin (paragraphs 5, 26-33). Vallera disclose that the fusion proteins can be used to treat cancer (paragraphs 3, 52). Vallera further disclose that the toxin may be coupled to a targeting domain with a linker (paragraph 38).
	Harding discloses the Pseudomonas exotoxin consisting of the amino acid sequence of SEQ ID NO:1 that comprises the Pseudomonas exotoxin sequence (SEQ ID NO. 11) of the claimed fusion peptide comprising SEQ ID NO.1 and variants thereof (see sequence comparison below).
	One of ordinary skill in the art would have been motivated to apply Vallera and Harding’s fusion proteins comprising the Pseudomonas exotoxin to Yang’s nanoparticle coated with a fusion protein comprising the ATF of uPA because both Yang and Vallera disclose fusion proteins comprising a targeting moiety and a effector molecule.  It would have been prima facie obvious to combine Yang’s nanoparticle coated with a fusion protein comprising the ATF of uPA and Vallera and Harding’s fusion proteins comprising the Pseudomonas exotoxin to have a nanoparticle coated with a fusion protein comprising the ATF of uPA and the Pseudomonas exotoxin. Furthermore, it would have been prima facie obvious to substitute Vallera and Harding’s Pseudomonas exotoxin for the metalloelastase sequence of Yang’s fusion protein comprising the ATF of uPA because both Yang’s metalloelastase sequence and Vallera and Harding’s Pseudomonas exotoxin are effector moieties used to treat cancer. As discussed in Vallero, Pseudomonas exotoxin is a common effector molecule that is linked to a targeting moiety in the treatment of cancer. One of ordinary skill in the art would have had a reasonable expectation of success because making fusion proteins comprising a targeting moiety and an effector molecule is well known in the art.
	Vallera does not specifically identify the structure of the linkers to be used in coupling the toxin with a targeting moiety.
Pieczykolan discloses the structure of several linkers used to couple the components of fusion proteins including the linker GGGGSG (paragraph 236).
	One of ordinary skill in the art would have been motivated to apply Pieczykolan’s linker GGGGSG to Yang, Vallera and Harding’s nanoparticle coated with a fusion protein comprising the ATF of uPA and the Pseudomonas exotoxin because both Vallera and Pieczykolan disclose that the targeting moiety and the effector moiety of a fusion protein may be coupled together using a linker. It would have been prima facie obvious to combine Yang, Vallera and Harding’s nanoparticle coated with a fusion protein comprising the ATF of uPA and the Pseudomonas exotoxin with Pieczykolan’s linker GGGGSG to have a nanoparticle coated with a fusion protein comprising the ATF of uPA coupled to a Pseudomonas exotoxin using the linker GGGGSG.
	Combing the amino acid sequence of Yang’s ATF of uPA with Harding Pseudomonas exotoxin coupled together with Pieczykolan’s  linker GGGGSG comprises a fusion protein with 382 of the 391 amino acids of SEQ IN NO. 1. 

	In response to Applicant’s argument that claim 1 has been amended to provide that the nanoparticle is coated with a molecule that binds insulin-like growth factor I receptor, Yang discloses nanoparticles coated with IGF-1. 

	Applicant further argues that as pointed out on page 38 of the specification, tumor "treatment with NT-Toxin-IONP and ATF-Toxin-IONP led to 40.2% and 49.2% of tumor growth inhibition, respectively, compared to the control group. Applicant state that "tumors collected from the mice that treated with IGF1-ATFToxin- IONP were significantly smaller than those from the control groups of no treatment, or NTToxin-
IONP treated group. There was 77.7% tumor volume growth inhibition in the IGF1-ATFToxin- IONP treated mouse group." Applicant argues that these unexpected advantages are not made obvious by the references cited by the examiner. 
	In response, it’s not clear whether the results were unexpected.  The results state that the administration of IGF1R targeted nanoparticle comprising exotoxin A inhibited tumor growth compared to no treatment.  It appears as if Applicant is arguing that because Applicants'  directed nanoparticles loaded with exotoxin A functions as claimed, this is evidence of unexpected results.  A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue.” In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985).  MPEP 716.02 (a).   The evidence relied * > upon < should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  MPEP 716.02 (b).   Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).  MPEP 716.02 (b).   Applicants have provided evidence in the specification that the vaccine worked as expected but have not sufficiently demonstrated unexpected results.
	Furthermore, the claimed nanoparticle coated with a fusion peptide comprising an amino acid sequence comprising at 95% sequence identity to the amino acid sequence of SEQ ID NO: 1 is not commensurate in scope with the nanoparticle coated with a fusion peptide comprising the amino acid sequence of SEQ ID NO: 1 used to demonstrate reduction of tumor growth.

MPEP 716.02(d) states
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).

	The Specification does not disclose which amino acids may be added, substituted or deleted from the fusion peptide and maintain the reduction in tumor growth.  Thus, the unexpected results argued by Applicants are not commensurate in scope with the breadth of the claims as currently presented.  

WO2015088977-A1.
XX
CC PD   18-JUN-2015.
XX
CC PF   08-DEC-2014; 2014WO-US069106.
XX
PR   10-DEC-2013; 2013US-0913989P.
XX
CC PA   (UEMR ) UNIV EMORY.
XX
CC PI   Yang L,  Gao X;
XX
DR   WPI; 2015-35682N/46.
XX
CC PT   Composition useful in pharmaceutical composition for preventing and/or 
CC PT   treating cancer, preferably breast cancer, comprises conjugate comprising
CC PT   targeting molecule, and catalytic domain of protease polypeptide.
SQ   Sequence 246 AA;

  Query Match             100.0%;  Score 241;  DB 22;  Length 246;
  Best Local Similarity   100.0%;  
  Matches   39;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NCDCLNGGTCVSNKYFSNIHWCNCPKKFGGQHCEIDKSK 39
              |||||||||||||||||||||||||||||||||||||||
Db         11 NCDCLNGGTCVSNKYFSNIHWCNCPKKFGGQHCEIDKSK 49


US-12-066-709-1
; Sequence 1, Application US/12066709
; Publication No. US20080193976A1
; GENERAL INFORMATION:
;  APPLICANT: Cambridge Antibody Technology Limited
;  APPLICANT:  Harding, Fiona Anne
;  TITLE OF INVENTION: Pseudomonas Exotoxin A CD4+ T-Cell Epitopes
;  FILE REFERENCE: SMWCP6398481
;  CURRENT APPLICATION NUMBER: US/12/066,709
;  CURRENT FILING DATE:  2008-02-08

  Query Match             100.0%;  Score 1760;  DB 8;  Length 347;
  Best Local Similarity   100.0%;  
  Matches  338;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EGGSLAALTAHQACHLPLETFTRHRQPRGWEQLEQCGYPVQRLVALYLAARLSWNQVDQV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 EGGSLAALTAHQACHLPLETFTRHRQPRGWEQLEQCGYPVQRLVALYLAARLSWNQVDQV 61

Qy         61 IRNALASPGSGGDLGEAIREQPEQARLALTLAAAESERFVRQGTGNDEAGAANGPADSGD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 IRNALASPGSGGDLGEAIREQPEQARLALTLAAAESERFVRQGTGNDEAGAANGPADSGD 121

Qy        121 ALLERNYPTGAEFLGDGGDVSFSTRGTQNWTVERLLQAHRQLEERGYVFVGYHGTFLEAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 ALLERNYPTGAEFLGDGGDVSFSTRGTQNWTVERLLQAHRQLEERGYVFVGYHGTFLEAA 181

Qy        181 QSIVFGGVRARSQDLDAIWRGFYIAGDPALAYGYAQDQEPDARGRIRNGALLRVYVPRSS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 QSIVFGGVRARSQDLDAIWRGFYIAGDPALAYGYAQDQEPDARGRIRNGALLRVYVPRSS 241

Qy        241 LPGFYRTSLTLAAPEAAGEVERLIGHPLPLRLDAITGPEEEGGRLETILGWPLAERTVVI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        242 LPGFYRTSLTLAAPEAAGEVERLIGHPLPLRLDAITGPEEEGGRLETILGWPLAERTVVI 301

Qy        301 PSAIPTDPRNVGGDLDPSSIPDKEQAISALPDYASQPG 338
              ||||||||||||||||||||||||||||||||||||||
Db        302 PSAIPTDPRNVGGDLDPSSIPDKEQAISALPDYASQPG 339



Summary

Claims 1, 2 and 5-17 stand rejected 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/           Primary Examiner, Art Unit 1642